It appears from the case stated on appeal that the plaintiff on the trial showed title out of the State, color of title of his ancestor and himself, and continued in actual possession, with claim of *Page 261 
the land specified in the complaint, for more than seven years next after 26 May, 1870; that the defendants — husband and wife — took possession of part of this land about 1880, and had such possession at and ever since the time this action began. Thus plainly the plaintiff showed title in himself.
The defendant put in evidence what purported to be a bond for title for the same land made to a former deceased husband of the feme defendant, which describes the land to which it has reference in these words: "One hundred acres of land, to include the William Estice improvement and to lap on a survey made Joseph Arrington, the said Estice having lost or misplaced said bond, and consents to this trade, and agrees for his contract and bond to be revoked and the deed to be made as soon as the above named Arrington shall well and truly pay, or cause to be paid, the full and interest sum of $89.60," etc. It did not appear that any part of the purchase money thus agreed to be paid ever was paid, but the feme defendant contended that she was entitled to dower as widow of her former husband in said land, and that the same was duly assigned to her. It did not sufficiently appear      (373) that dower was allotted to the feme defendant; but if this were otherwise, neither the plaintiff nor those under whom he claims had notice of, nor were they parties to, the dower proceeding, and are not affected by the orders and decrees that may have been made therein. Moreover, the bond for title under which the defendants claim was clearly void for uncertainty in the description of the land which it purports to embrace. It designates no particular land, nor does it refer to data from which the 100 acres mentioned could be located or ascertained. It is impossible to learn from the description what land purported to be sold. See Perry v. Scott,109 N.C. 374, and the pertinent cases there cited.
We may add that it did not at all appear that the former husband of thefeme defendant had any equitable interest in the land that entitled her to dower therein, if the bond had been sufficient; nor did it appear that the plaintiff had any notice of the bond at the time of the execution of the deed under which he claims. So far as appears, the plaintiff's title was in no way affected by the bond for title under which the defendants claim. The defendants showed no title, equitable or legal.
No error. *Page 262 
(374)